DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to applicant’s arguments received on December 14th 2020.
Information Disclosure Statement
3.	It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron 
The examiner is not afforded the time to thoroughly review each reference of the IDS of December 14th 2020, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form (s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mark et al. (US 6,245,084; “Mark”) in view of Boukhny et al. (US 2005/0228425; “Boukhny”) and Adams et al. (US 2004/0092992; “Adams”).
Regarding claim 29, Marks discloses a surgical cutting and stapling instrument (36; Fig. 2), comprising: 
an end effector (66);
a firing member (74) configured to move within said end effector (66) during a firing stroke (col. 7 ll. 19-27; Fig. 2); 
a shaft (64), wherein said end effector (66) extends from said shaft (64; Fig. 2); and 
26), wherein said shaft (64) extends from said handle (26; Fig. 2), and wherein said handle (26) comprises:
an electric motor (34) configured to output a rotary motion (col. 7 ll. 12-14), wherein said firing member (74) is operably responsive to said rotary motion (col. 7 ll. 12-31);
a power source (14 is interpreted to be the power source due to surgeons ability to allow the activation/deactivation via opening/closing of a switch, through which an AC or DC source is supplied; col. 2 ll. 57-58, col. 4 ll. 46-53) configured to supply current to said electric motor (34; col. 2 ll. 57-61); 
a current control circuit (28; col. 6 ll. 26-39 discloses that control circuit 28 can be used in connection with current control circuit in Fig. 8, 110) connected to said power source (14; Fig. 1), wherein said current control circuit (28) varies the current supplied to said electric motor (34) from said power source (col. 11 ll. 46-54), wherein said current control circuit (28) is configured to run said electric motor (34) in a plurality of operational modes (col. 6 ll. 66-67, col. 7 ll. 1-8), and wherein said plurality of operational modes comprises:
said firing member is in a first portion of said firing stroke; and
said firing member is in a second portion of said firing stroke, and wherein said second portion is different than said first portion (the reference columns provided above state that the motor can be stopped in a desired position. This means the successive position  can be different from the previous one); and
56) configured to control the speed of said electric motor (34) at various times during said firing stroke (col. 6 ll. 26-36).
	Mark fails to disclose a low power operational mode wherein said electric motor is in said low power operational mode; and a high power operational mode wherein said electric motor is in said high power operational mode.
	However, Boukhny teaches a low power operational mode wherein said surgical instrument is in said low power operational mode (para. [0113]); and a high power operational mode wherein said surgical instrument is in said high power operational mode (para. [0113]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the motor and firing member of Mark by having provided the low and high power modes, as taught by Boukhny, in order to adjust the amplitude of the stroke of the surgical cutting and stapling instrument.
Mark in view of Boukhny fail to disclose a handle comprises an untethered power source.
However, Adams teaches a handle (58) comprises an untethered power source (54; Fig. 1).
  It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the handle of Mark in view of Boukhny by having provided the untethered power source, as taught by Adams, in order to provide a compact tool requiring less additional parts to supply power to said tool.
Claims 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mark et al. (US 6,245,084; “Mark”) in view of Boukhny et al. (US 2005/0228425; “Boukhny”) and Adams et al. (US 2004/0092992; “Adams”) as applied to claim 29 above, and in further view of Guy et al. (US 5,464,144; “Guy”).
Regarding claim 30, Mark in view of Boukhny and Adams disclose said current control circuit (28, 110).
Mark in view of Boukhny and Adams fail to disclose wherein said current control circuit comprises a current limiter, and wherein said current limiter is configured to change the current supplied to said electric motor from said power source.
However, Guy teaches a current limiter (110), and wherein said current limiter (110) is configured to change the current supplied to the surgical instrument from said power source (col. 9 ll. 33).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the current control circuit and electric motor of Mark in view of Boukhny and Adams by having provided the current limiter, as taught by Guy, in order to shutdown the motor if it draws a current that’s exceeds a predetermined threshold.
Regarding claim 31, Mark discloses wherein said pulse width modulation circuit (56) is configured to change the voltage supplied to said electric motor (34) from said power source (col. 6 ll. 28-33).
7.	Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mark et al. (US 6,245,084; “Mark”) in view of Boukhny et al. (US .
Regarding claim 32, Mark in view of Boukhny and Adams disclose said end effector (66).
Mark in view of Boukhny and Adams fail to disclose said end effector comprises a removable staple cartridge comprising a plurality of staples removably stored therein.
However, Grant teaches an end effector (35) comprises a removable staple cartridge (45; para. [0025]) comprising a plurality of staples (49) removably stored therein (para. [0026]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the end effector of Mark in view of Boukhny and Adams by having provided the removable staple cartridge, as taught by Grant, in order to fire an replace the cartridge, allowing multiple firings from the same surgical fastening device (para. [0025).
Response to Arguments
8.	Applicant's arguments filed on December 14th 2020 have been fully considered but they are not persuasive.
Applicant’s representative (AR) argues that Mark discloses “the control circuit is capable of supplying power to the electric motor or not supplying power to the electric motor. This is not the same thing as running an electric motor in a high power operational mode and a low power operational mode.” Examiner asserts that Boukhny teach this imitation.

Regarding handle and the power source, AR’s arguments rely on newly amended claim language which is deemed to be read on by the new reference of Adams as detailed in the action above.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731                                                                                                                                                                                                             /ANDREW M TECCO/              Primary Examiner, Art Unit 3731